FINAL ACTION
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

    PNG
    media_image1.png
    180
    351
    media_image1.png
    Greyscale
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:		          		FIG. 2 >>>
103(a) Conditions for patentability. Non-Obvious Subject Matter:	
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Wakabayashi et al (U.S. Patent No. 7,190,064) in view of Moon et al ((U.S. Patent No. 10,727,212).
In re claim 1, Wakabayashi discloses an apparatus comprising a mold device die comprising a device region and a first mold compound (i.e., base plate 21), wherein:
- the device region (i.e., base plate 21 and components within layer 31, in Fig. 2) includes 33, 34 & 37 encapsulated by layer 35) underneath a front-end-of-line (FEOL) portion (i.e., chip 23 and interconnects 25, 33 encapsulated by layer 31), wherein the FEOL portion comprises isolation sections (i.e., interlayer/film 31, in Fig. 2) and an active layer (i.e., layer underneath chip 23), which is surrounded by the isolation sections and does not extend vertically beyond the isolation sections; and
- a multilayer redistribution structure (i.e., BGA 41 and interconnects 37, 38 encapsulated by layer 39) formed underneath the BEOL portion 35 of the mold device die (i.e., base plate 21 and components within layers 31, 35, in Fig. 2), wherein the multilayer redistribution structure comprises a plurality of bump structures 41, which are on a bottom surface of the multilayer redistribution structure and electrically coupled to the FEOL portion (i.e., interconnects 25, 33  & chip 23 within layer 31) of the mold device die (i.e., base plate 21 & components encapsulated by layers 31, 35).

    PNG
    media_image1.png
    180
    351
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    275
    450
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    266
    537
    media_image3.png
    Greyscale

Application(Fig.1)vs. Wakabayashi (US Pat 7,190,064)Fig.2 +Moon (US Pat 10,727,212)Fig.9 
Wakabayashi does not suggest the active layer formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
It would have been obvious to a person having skills in the art to have modified the active layer in Wakabayashi by utilizing the claimed “lattice constant of silicon is greater than 5.461 at temperature of 300K.”  Since this is merely layer’s lattice constant at certain temperature that may be desired for a given application it has been held that modifying the active layer of a semiconductor radio frequency device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
		Wakabayashi discloses the first mold compound (i.e., base plate 21) residing over the active layer of the FEOL portion [col. 5].  Wakabayashi is silent about “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region.”  
		The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 2, Wakabayashi discloses: 
. the BEOL portion (i.e., interconnects 33, 34 & 37 encapsulated by layer 35, in Fig. 2) comprising connecting layers 33, 34 & 37;
. the FEOL portion (i.e., chip 23 and interconnects 25, 33, in Fig. 2) comprising a contact layer 25, 33, wherein the active layer and the isolation sections reside over the contact layer, and the BEOL portion resides underneath the contact layer 25, 33; and
. the multilayer redistribution structure (i.e., BGA 41 and interconnects 37, 38 encapsulated by layer 39) comprising redistribution interconnections 37, 38, wherein the plurality of bump structures 41 are 
In re claim 3, Wakabayashi discloses a portion of the first mold compound 21 residing over the isolation sections.
In re claim 4, Wakabayashi discloses the isolation sections (i.e., interlayer/film 31, in Fig. 2) extending vertically beyond the top surface of the active layer to define an opening within the isolation sections and over the active layer, wherein the barrier layer 3 covers exposed surfaces within the opening.
In re claim 5, Wakabayashi is silent about a passivation layer.  Moon, teaching an analogous art to that of Wakabayashi, discloses a passivation layer 2150 over the top surface of active layer 2120 and within the opening, wherein the passivation 2150 is formed of silicon dioxide [Fig, 7 and col. 6, ln.40].
Wakabayashi in view of Moon suggests the first mold compound being in contact with the passivation layer 2150.
It would have been obvious to one having skills in the art to which said subject matter pertains to combine the disclosures of Wakabayashi and Moon, and utilize a passivation layer.  The motivation to do so would have been to protect a connection structure/device from external damages.
In re claim 6, Wakabayashi discloses the first mold compound (i.e., base plate 21, in Fig. 2) being in contact with the top surface of the active layer [Fig. 2].
In re claim 7, Wakabayashi discloses 31 and 21 resides over both the active layer and the isolation sections 31.
 In re claim 8, Wakabayashi does not suggest the first mold compound having a thermal conductivity greater than 1W/m-K.  It would have been obvious to a person having skills in the art to have modified the substrate in Wakabayashi by utilizing the claimed “thermal conductivity greater than 1W/m-K.”  Since this is merely a thermal conductivity that may be desired for a given application it has been held that modifying the substrate of a semiconductor radio frequency device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).

In re claims 9-10, Wakabayashi does not suggest the first mold compound having a dielectric constant less than 8, between 3 and 5.  It would have been obvious to a person having skills in the art to have modified the first mold compound in Wakabayashi by utilizing the claimed “dielectric constant less than 8, between 3 and 5.”  Since this is merely a dielectric constant that may be desired for given application In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Wakabayashi discloses the FEOL portion (i.e., interconnects 25, 33  & chip 23 within layer 31, in Fig. 2) configured to provide at least one of a switch field-effect transistor, a diode, a capacitor, a resistor, or an inductor [Fig. 24 and cols. 2, 14].
 In re claim 12, Wakabayashi discloses an apparatus comprising a mold device die comprised of a device region and a first mold compound (i.e., base plate 21), wherein:
- the device region (i.e., base plate 21 and components within layer 31, in Fig. 2) includes a back-end-of-line (BEOL) portion (i.e., interconnects 33, 34 & 37 encapsulated by layer 35) underneath a front-end-of-line (FEOL) portion (i.e., interconnects 25, 33  & chip 23 encapsulated by layer 31), wherein the FEOL portion comprises isolation sections (i.e., interlayer/film 31, in Fig. 2) and an active layer (i.e., layer underneath chip 23), which is surrounded by the isolation sections and does not extend vertically beyond the isolation sections; and
 - a multilayer redistribution structure (i.e., balls 41 and interconnects 37, 38 encapsulated by layer 39) formed underneath the BEOL portion (i.e., interconnects 33, 34 & 37 within layer 35) of the mold device die (i.e., substrate 21 & components encapsulated by layers 31, 35, in Fig. 2), wherein:
- the multilayer redistribution structure extends horizontally beyond the mold device die 12; and
- the multilayer redistribution structure comprises a plurality of bump structures 41, which are on a bottom surface of the multilayer redistribution structure, and electrically coupled to the FEOL portion (i.e., chip 23 and interconnects 25, 33 within layer 31) of the transfer device die; and
- a second mold compound inherently residing over the multilayer redistribution structure (i.e., balls 41 & interconnects 37, 38 encapsulated by layer 39) to encapsulate the mold device die (i.e., substrate 21 & components encapsulated by layers 31, 35).
Wakabayashi does not suggest the active layer formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
It would have been obvious to a person having skills in the art to have modified the active layer in Wakabayashi by utilizing the claimed “lattice constant of silicon is greater than 5.461 at temperature of 300K.”  Since this is merely layer’s lattice constant at certain temperature that may be desired for a given application it has been held that modifying the active layer of a semiconductor radio frequency device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Wakabayashi discloses the first mold compound 21 residing over the active layer of the FEOL portion [col. 5]. Wakabayashi is silent about “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound and the active layer.”  
		The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound and the active layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 13-14, Wakabayashi is silent about the first mold compound formed from a same material as the second mold compound, nor discloses the first mold compound and the second mold compound formed from different materials.
It would have been obvious to a person having skills in the art to have modified first/second mold compounds of Wakabayashi by utilizing the first and the second mold compounds formed from different materials (or same material).  Since these are merely alternative materials of mold compounds, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Response to Arguments
3.	Applicants’ arguments dated May 26, 2021 have been fully considered but they are unpersuasive  Applicants argued that Wakabayashi does not suggest the active layer formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K. 
It would have been obvious to a person having skills in the art to have modified the active layer in Wakabayashi by utilizing the claimed “lattice constant of silicon is greater than 5.461 at temperature of 300K.”  Since this is merely layer’s lattice constant at certain temperature that may be desired for a given application it has been held that modifying the active layer of a semiconductor radio frequency device art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Applicants also argued that Wakabayashi is silent about “the transfer substrate resides over the top surface of the device region, wherein silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region.”  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist within the transfer substrate or between the transfer substrate and the active layer within the device region” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990)
Wakabayashi does obviate claims 1 and 12.  Claims 2-11 and 13-14, depended on and further limited the claims 1 and 12, are therefore be unpatentable for the same reasons mentioned above.
4.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 24, 2021											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815